Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election/Restriction file don February 8, 2021 is acknowledged. Claims 1-24 are pending in this application.



Restriction
Applicant’s election without traverse of Group 1 (claims 1-11) and the election of the species of SEQ ID NO: 4 wherein Xaa is homoarginine for the specific peptide, age-related macular degeneration for the species of a retinal angiogenic disease, and intravitreal as the species of route of administration in the reply filed on February 8, 2021 is acknowledged. Restriction is deemed to be proper and is made FINAL in this office action. Claims 12-24 are withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. A search was conducted on the elected species, and this appears to be free of prior art. A search was extended to SEQ ID NO: 4 wherein Xaa is Arg and prior art was found. Claims 2, 4 and 6 are withdrawn from consideration as being drawn to nonelected species found in the art. Claims 1, 3, 5 and 7-11 are examined on the merits in this office action.


Objections
3.	The abstract is objected to for the following minor informality: 
	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

In the instant case, the abstract recites, “The disclosure provides method of a method of treating...” at line 1 of the abstract. Further, at line 3, the abstract recites, "Angio-3 peptide." The term “disease” seems to be missing from the abstract and the acronym “Angio-3” needs to be defined. Applicant should correct these informalities. See MPEP 608.01(b). For example, the abstract may be amended to recite, “Method of treating a retinal angiogenic disease…is described.”
4.	The Title of the application is objected for the following reason: The tile has the term “ANGIO-3”. This needs to be spelled out and define what the acronym “ANGIO-3” stands for. 
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
5.	Claims 3 and 7-8 are objected to for the following minor informality: claim 3 contains the acronym “Bwt”; claims 7-8 contain the acronym “VEGF”, and an acronym in the first instance of claims should be expanded upon/spelled out with the acronym indicated in parentheses, i.e., Body Wight (Bwt). The abbreviations can be used thereafter.


Rejections
35 U.S.C. 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 3 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	Claim 3 recites, “The method of claim 1, wherein the composition comprises 0.1 g/kg to 2 mg/kg Bwt of the peptide and is administered by intravitreal injection.” The recitation of “Bwt of the peptide” is unclear since peptides do not have a body weight. It is unclear what the applicant is referring to by “Bwt of the peptide”. Applicant is suggested to amend the claim to recite, “The method of claim 1, wherein the peptide composition is administered at 0.1 g/kg to 2 mg/kg by intravitreal injection.”
9.	Claim 8 recites the limitation "the anti-VEGF therapy" in the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 8 is dependent from claim 2. Claim 2 does not recite “anti-VEGF therapy”. Therefore, there is lack of antecedent basis. To overcome this rejection, Applicant is recommended to amend the claim 8 to depend from claim 7.

35 U.S.C. 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12.	Claim(s) 1 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mertins et al (US 2006/0122374).
13.	Mertins et al teach a method of treating angiogenesis by administering angiogenesis inhibiting peptides (see abstract, for example). Mertins et al teach a protein sequence comprising instant SEQ ID NO: 4, wherein Xaa is Arg (see SEQ ID NO: 35, residues 230-239), meeting the limitation of instant claim 1, in part. Mertins et al teach that the compositions are used for treating diabetic retinopathy, progressive macular degeneration (see abstract, last sentence, for example), meeting the limitation of instant claims 9-10. Mertins et al teach that several peptides and proteins that could inhibit angiogenesis are angiostatin, endostatin, and small peptide derivatives of collagen and other basement membrane proteins (see paragraph [0007]). Mertins et al teach that “Angiostatin treatment has also been shown to correlate with a decreased expression of the mRNA for both VEGF and bFGF (see paragraph [0042]).  Mertins et al teach the amino acid sequence of the N-terminal angiostatin (non-glycosylated)-albumin fusion protein (see paragraph [0055], FIG. 6) and the C-terminal albumin-angiostatin (non-glycosylated) fusion protein (see paragraph [0057], FIG. 8). Mertins et al teach that the peptides include angiostatin or fragments or variants thereof, which have angiogenesis inhibiting properties (see paragraph [0078], lines 8-10). Mertins et al teach that angiostatin is a fragment of plasminogen that was shown to have anti-angiogenic activity (see paragraph [0101], for example). Mertins et al teach that “An “Angiostatin” peptide useful in the present invention includes fragments or variants thereof, such as any molecule which is an analog, homolog, fragment, or a derivative of naturally occurring angiostatin (see paragraph [0104]). Mertins et al teach that the angiostatin peptides exhibit anti-angiogenesis activity, and may further, possess additional advantageous features, such as, for example, increased bioavailability, and/or stability, or reduced host immune recognition (see paragraph [0107]). Examples 13 and 14 of Mertins et al teach the expression of albumin angiostatin fusion proteins and purification of albumin-angiostatin fusion proteins. Mertins et al teach an albumin fusion protein comprising at least one angiostatin, or a fragment or variant thereof (see claim 3). Mertins et al teach that the albumin fusion proteins can be administered to any animal…humans being particularly preferred (see paragraph [0314]), meeting the limitation of instant claim 11. Mertins et al teach that the albumin fusion proteins are administered orally, rectally, parenterally…intravenous, intramuscular, intraperitoneal, intrasternal, subcutanoues and intraarticular injection and infusion (see paragraph [0318], meeting the limitation of instant claim 1, in part. Since the reference teaches ALL of the active method steps of instant claims, the reference anticipates instant claims 1 and 9-11.

35 U.S.C. 103
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
17.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
18.	Claims 1, 3, 5 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mertins et al (US 2006/0122374) in view of Ghosh et al (US 2016/0297854, filed with IDS).
19.	Mertins et al teach a method of treating angiogenesis by administering angiogenesis inhibiting peptides (see abstract, for example). Mertins et al teach a protein sequence comprising instant SEQ ID NO: 4, wherein Xaa is Arg (see SEQ ID NO: 35, residues 230-239), meeting the limitation of instant claim 1, in part. Mertins et al teach that the compositions are used for treating diabetic retinopathy, progressive macular degeneration (see abstract, last sentence, for example), meeting the limitation of instant claims 9-10. Mertins et al teach that several peptides and proteins that could inhibit angiogenesis are angiostatin, endostatin, and small peptide derivatives of collagen and other basement membrane proteins (see paragraph [0007]). Mertins et al teach that “Angiostatin treatment has also been shown to correlate with a decreased expression of the mRNA for both VEGF and bFGF (see paragraph [0042]).  Mertins et al teach the amino acid sequence of the N-terminal angiostatin (non-glycosylated)-albumin fusion protein (see paragraph [0055], FIG. 6) and the C-terminal albumin-angiostatin (non-glycosylated) fusion protein (see paragraph [0057], FIG. 8). Mertins et al teach that the peptides include angiostatin or fragments or variants thereof, which have angiogenesis inhibiting properties (see paragraph [0078], lines 8-10). Mertins et al teach that angiostatin is a fragment of plasminogen that was shown to have anti-angiogenic activity (see paragraph [0101], for example). Mertins et al teach that “An “Angiostatin” peptide useful in the present invention includes fragments or variants thereof, such as any molecule which is an analog, homolog, fragment, or a derivative of naturally occurring angiostatin (see paragraph [0104]). Mertins et al teach that the angiostatin peptides exhibit anti-angiogenesis activity, and may further, possess additional advantageous features, such as, for example, increased bioavailability, and/or stability, or reduced host immune recognition (see paragraph [0107]). Examples 13 and 14 of Mertins et al teach the expression of albumin angiostatin fusion proteins and purification of albumin-angiostatin fusion proteins. Mertins et al teach an albumin fusion protein comprising at least one angiostatin, or a fragment or variant thereof (see claim 3). Mertins et al teach that the albumin fusion proteins can be administered to any animal…humans being particularly preferred (see paragraph [0314]), meeting the limitation of instant claim 11. Mertins et al teach that the albumin fusion proteins are administered orally, rectally, parenterally…intravenous, intramuscular, intraperitoneal, intrasternal, subcutanoues and intraarticular injection and infusion (see paragraph [0318], meeting the limitation of instant claim 1, in part. Since the reference teaches ALL of the active method steps of instant claims, the reference anticipates instant claims 1 and 9-11.
The difference between the reference and the instant claims is that the reference does not teach intravitreal injection and the dosage.
20.	However, Ghosh et al teach that retinal diseases including neovascular (wet) AMD, diabetic retinopathy, and retinal vein occlusions have an angiogenic component that leads to loss of vision. Clinical trials have demonstrated that these diseases can be treated effectively with monthly intravitreal injections of an anti-VEGF therapy (see paragraph [0002]). Ghosh et al teach that many ocular diseases, specifically, retinal vascular diseases, are treated with therapies that require intravitreal injection weekly, bi-weekly, or monthly (see paragraph [0210]). Ghosh et al further teach monthly intravitreal injections to treat neovascular (wet) AMD, diabetic retinopathy, and retinal vein occlusions (see paragraph [0211]). Ghosh et al teach that additional proteins that can be linked to the peptide tags include angiostatin, endostatin (see paragraph [0119]). Ghosh et al teach a pharmaceutical composition comprising a peptide having a defined sequence (see paragraph [0008]), wherein the composition is administered orally, by intravenous injection (see paragraph [0265]), or by intravitreal injection (see paragraph [0210]), wherein the administration treats the retinal angiogenic disease in the subject (see for example, abstract, and paragraph [0015]). Ghosh et al teach a method of treating a VEGF-mediated disorder in a subject that is refractory to anti-VEGF therapy by administering to the subject in need thereof an effective amount of the peptide tagged molecules (see paragraph [0217]). Ghosh et al teach that one of anti-VEGF therapy is anti-VEGF antibodies (see paragraphs [0219] and [0277], for example). Ghosh et al teach that 150 g/eye ranibizumab or NVS4 were injected intravitreally into rabbit eyes (see paragraph [0260]). Ghosh et al teach that the peptide tagged protein is administered to a subject over the course of three weeks or one, two, three or more months (see paragraph [0038], for example). Ghosh et al teach that many ocular diseases require intravitreal injection weekly, biweekly, or monthly (see paragraph [0210]). For a 70 kg male, 0.1 g/kg to 2 mg/kg dose, this would be from 7 g to 140 mg. 
21.	Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Mertins et al and Ghosh et al, since both references teach treatment of retinal angiogenic diseases by administering an angiostatin and fragments thereof. One of ordinary skill in the art would be motivated to combine with a reasonable expectation of success, since Ghosh et al teach that ocular diseases require intravitreal injection weekly, biweekly, or monthly. For the example given above for a 70 kg male, one of ordinary skill in the art would be motivated to optimize the dose range with a reasonable expectation of success. The MPEP states that, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).” One of ordinary skill in the art would be motivated to optimize with a reasonable expectation of success, since “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”


CONCLUSION
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982.  The examiner can normally be reached on Monday-Thursday 5:30 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JULIE HA/Primary Examiner, Art Unit 1654